Case 1:19-cv-00874-RBJ-MEH Document 157 Filed 04/15/20 USDC Colorado Page 1 of 14




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                    Judge R. Brooke Jackson

   Civil Action No. 19-cv-00874-RBJ-MEH

   WARNER RECORDS INC., et al

          Plaintiffs,

   v.

   CHARTER COMMUNICATIONS, INC.,

          Defendant.


                                                ORDER



          This case is before the Court on Magistrate Judge Michael E. Hegarty’s recommendation,

   ECF No. 71, on defendant’s motion to dismiss, ECF No. 38, defendant’s objections to the

   recommendation, ECF No. 81, and plaintiffs’ response to those objections, ECF No. 87. For the

   following reasons the recommendation is adopted, and the motion to dismiss is denied.

                                           BACKGROUND

          Judge Hegarty provides a detailed account of the factual allegations in this case, and I

   summarize his findings here. See ECF No. 71. The plaintiffs are a collection of record

   companies and music publishers that produce and distribute commercial sound recordings and

   musical compositions. Id. at 3. Plaintiffs, through the recording artists and songwriters they

   represent, have created and marketed a large amount of music and recordings which have been

   registered with the U.S. Copyright Office (“plaintiffs’ copyrighted works”). Id. Plaintiffs

   collectively own or control millions of copyrighted musical compositions or sound recordings,

   which constitute their primary source of income. Id.

                                                                                                     1
Case 1:19-cv-00874-RBJ-MEH Document 157 Filed 04/15/20 USDC Colorado Page 2 of 14




          Defendant Charter Communications, Inc. (“Charter”) is one of the largest internet service

   providers (“ISP”) in the country, with more than twenty-two million subscribers nationwide. Id.

   Charter provides high speed internet services in exchange for monthly subscription fees. Id.

   Charter customers may purchase higher download speeds for higher monthly fees. Id.

          Plaintiffs have become aware of persons infringing their copyrighted works through

   online peer-to-peer file-sharing programs, such as “BitTorrent.” Id. BitTorrent and similar file-

   sharing protocols allow users to share music and other files directly with one another over the

   internet. Id. BitTorrent became popular because it facilitates much faster downloading by

   breaking files into smaller pieces, allowing users to download different pieces from different

   peers simultaneously. Id. at 4. Once a user has downloaded all pieces of a file, the file

   automatically assembles itself into its complete form and becomes available for playback by the

   user. Id.

          The efficiency of this type of file-sharing system proves particularly conducive to online

   piracy. Id. A 2011 report estimated that 11.4 percent of all internet traffic involved

   unauthorized distribution of copyrighted works through BitTorrent. Id. Plaintiffs’ copyrighted

   works have been unlawfully distributed millions of times through BitTorrent. Id.

          Charter draws customers in part by advertising their “blazing-fast . . . speeds” that allow

   users to “download just about anything instantly,” including up to “8 songs in 3 seconds.” Id.

   Subscribers have used these speeds and Charter’s services to pirate plaintiffs’ works. Id.

   Plaintiffs have identified hundreds of thousands of specific instances in which Charter’s

   subscribers utilized peer-to-peer systems to distribute and copy plaintiffs’ songs illegally. Id.

   Plaintiffs and others have submitted to Charter statutory infringement notices detailing specific




                                                                                                        2
Case 1:19-cv-00874-RBJ-MEH Document 157 Filed 04/15/20 USDC Colorado Page 3 of 14




   infringements committed by specific subscribers, identified by their unique Internet Protocol

   (“IP”) addresses. Id. 4–5.

           Charter’s terms of service prohibit users from engaging in copyright infringement and

   state that Charter reserves the right to terminate accounts of participants in piracy. Id. at 5.

   Despite this, Charter has not taken any steps to address the reported infringements. Id. Charter

   generates revenue from infringing subscribers and does not want to lose such revenue or risk the

   possibility of making its service less attractive to subscribers should it start terminating

   infringing accounts. Id. Additionally, tracking and responding to infringement notices would

   require resources which Charter does not want to spend. Id.

           Charter’s lack of action against known infringers likely draws further subscriptions, as

   subscribers know they can download infringing content without consequence. Id. This approach

   encouragers subscribers to continue using Charter’s service as well as purchase higher bandwidth

   to facilitate higher download speeds. Id. All this activity undercuts the legitimate music market,

   plaintiffs’ primary source of income. Id. at 6.

                                       STANDARD OF REVIEW

       A. Magistrate Judge Recommendation

           When a magistrate judge makes a recommendation on a dispositive motion, the district

   court “must determine de novo any part of the magistrate judge’s disposition that has been

   properly objected to.” Fed. R. Civ. P. 72(b)(3). An objection is sufficiently specific if it

   “focus[es] the district court’s attention on the factual and legal issues that are truly in dispute.”

   United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996). In the absence of a timely

   and specific objection, “the district court may review a magistrate’s report under any standard it

   deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991); see also Fed. R.



                                                                                                           3
Case 1:19-cv-00874-RBJ-MEH Document 157 Filed 04/15/20 USDC Colorado Page 4 of 14




   Civ. P. 72 advisory committee’s note (“When no timely objection is filed, the court need only

   satisfy itself that there is no clear error on the face of the record in order to accept the

   recommendation.”). Legal theories raised for the first time in objections to a magistrate judge’s

   recommendation are deemed waived. United States v. Garfinkle, 261 F.3d 1030, 1031 (10th Cir.

   2011).

       B. Motion to Dismiss

            To survive a Rule 12(b)(6) motion to dismiss, the complaint must contain “enough facts

   to state a claim to relief that is plausible on its face.” Ridge at Red Hawk, L.L.C. v. Schneider,

   493 F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

   (2007)). A plausible claim is one that “allows the court to draw the reasonable inference that the

   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

   While courts must accept well-pled allegations as true, purely conclusory statements are not

   entitled to this presumption. Id. at 678, 681. Therefore, so long as the plaintiff pleads sufficient

   factual allegations such that the right to relief crosses “the line from conceivable to plausible,”

   she has met the threshold pleading standard. Twombly, 550 U.S. at 556, 570.

                                                ANALYSIS

            Judge Hegarty concluded that plaintiffs’ complaint sufficiently alleged a claim for

   vicarious copyright infringement. ECF No. 71 at 15–16. In reaching that conclusion Judge

   Hegarty found that Charter incurred a direct financial benefit from the alleged infringement, and

   that Charter had the right and ability to supervise the infringing activities. Id. Charter objects to

   both findings. ECF No. 81. According to Charter, Judge Hegarty misapplied the direct financial

   benefit standard and implausibly presumed that Charter had the practical ability to control

   infringement. Id. I address each objection in turn.



                                                                                                          4
Case 1:19-cv-00874-RBJ-MEH Document 157 Filed 04/15/20 USDC Colorado Page 5 of 14




      A. Direct Financial Benefit

          Charter raises many objections to Judge Hegarty’s finding regarding the direct financial

   benefit requirement. I address first the challenges to Judge Hegarty’s articulation of the relevant

   standard and second the argument that plaintiffs’ allegations have not met that standard.

      1. Legal Standard

          The Tenth Circuit has limited precedent on the issue of vicarious and contributory

   copyright liability. Judge Hegarty therefore appropriately relied on persuasive precedents from a

   variety of courts of appeal and other federal courts. He also correctly noted that the Tenth

   Circuit cases that address similar issues cite particular Ninth Circuit cases favorably. See

   Diversey v. Schmidly, 738 F.3d 1196, 1204 (10th Cir. 2013) (citing Fonovisa, Inc. v. Cherry

   Auction, Inc., 76 F.3d 259, 261–65 (9th Cir. 1996)), and La Resolana Architects, PA v. Reno,

   Inc., 555 F.3d 1171, 1181 (10th Cir. 2009) (citing Ellison v. Robertson, 357 F.3d 1072, 1076 (9th

   Cir. 2004)).

          Charter challenges Judge Hegarty’s conclusion that ability to engage in infringing

   conduct need not be the primary draw of defendant’s services, but only a draw. ECF No. 81 at

   7–18. Charter interprets Perfect 10, Inc. v. Giganews, Inc., 847 F.3d 657 (9th Cir. 2017) and

   other Ninth Circuit cases as holding that the ability to infringe on plaintiffs’ content must

   constitute “the attracting factor” for subscribers. ECF No. 81 at 12.

          I agree with Judge Hegarty that Charter’s reading of the case law on this issue is

   incorrect. In Perfect 10 the Ninth Circuit held that a “[f]inancial benefit exists where the

   availability of infringing material acts as a draw for customers” and that “[t]he size of the ‘draw’

   relative to a defendant’s overall business is immaterial.” 847 F.3d at 673. The court concluded

   that “[t]he essential aspect of the ‘direct financial benefit’ inquiry is whether there is a causal



                                                                                                         5
Case 1:19-cv-00874-RBJ-MEH Document 157 Filed 04/15/20 USDC Colorado Page 6 of 14




   relationship between the infringing activity and any financial benefit a defendant reaps,

   regardless of how substantial the benefit is in proportion to a defendant’s overall profits.” Id.

   This language does not suggest that plaintiffs must show that the draw of infringing activity was

   “the attracting factor” as Charter argues, but rather an attracting factor.

          In support of its argument that infringing activity must be the attracting factor, Charter

   points to the language in Perfect 10 indicating that “infringing activity must be more than an

   ‘added benefit’ to a subscription.” ECF No. 81 at 12. According to Charter, infringing activity

   is either the attracting factor for a subscriber or merely an added benefit. But this is a false

   dichotomy. Infringing activity may be merely an added benefit to subscribers and not a draw in

   itself. It may also be one among several draws to Charter’s services. It may also be the draw for

   subscribers to subscribe to Charter. The latter two cases would be sufficient to show that Charter

   incurred a direct financial benefit from the infringing activity.

          Moreover, the discussion of whether infringement was an “added benefit” in Perfect 10

   concerned not the size of the draw, but whether plaintiffs’ works in particular served as a draw.

   The court found that the plaintiff copyright owners failed to allege that their own copyrighted

   works served as a draw. Perfect 10, 847 F.3d at 674. Instead they argued only that the

   defendant “internet bulletin board” service provider incurred a financial benefit so long as some

   subscribers joined to access infringing material generally. Id. The Ninth Circuit found that

   plaintiffs had only shown that access to the plaintiff’s works were an “added benefit to a

   subscription,” because “there was no evidence indicating that anyone subscribed to [defendant’s

   service] because of infringing Perfect 10 material.” Id. The court held that plaintiffs must show

   that their works served as a draw. Perfect 10 does not support Charter’s argument that if

   infringement is not “the attracting factor,” it is simply an “added benefit.” Instead it supports



                                                                                                       6
Case 1:19-cv-00874-RBJ-MEH Document 157 Filed 04/15/20 USDC Colorado Page 7 of 14




   plaintiffs’ position because these plaintiffs, unlike those in Perfect 10, have alleged their works

   in particular served as a draw.

          Perfect 10 does not require that the plaintiff’s materials must be “the attracting factor.” If

   subscribers are attracted to Charter’s services in part because of the ability to infringe on

   plaintiffs’ copyrighted materials in particular, this is sufficient to show that the materials were “a

   draw” under Perfect 10. Id. at 673.

          Finally, as Judge Hegarty notes, no Tenth Circuit case has relied on Perfect 10. The

   cases on which the Tenth Circuit has relied only confirm Judge Hegarty’s conclusions. In

   Ellison v. Robertson the Ninth Circuit distinguished between a draw and an added benefit. 357

   F.3d 1072, 1078–79 (9th Cir. 2004). But this distinction is not, as Charter argues, focused on

   whether infringement is the sole motivating factor for subscribers. Rather the distinction focuses

   on whether the infringing use was merely something “that customers value” rather than a draw to

   subscribe. Id. Like in Perfect 10, this distinction does not suggest that infringing use must be

   the draw, but rather as the court states, only that plaintiffs’ work in particular “constitutes a

   draw.” Id. (emphasis added).

          Charter cites Ellison for a distinction between services like Napster, where “virtually all”

   of the draw resulted from Napster’s “providing access to infringing material,” and AOL, where

   the draw of infringing material “constitutes a relatively insignificant draw when cast against

   AOL’s vast array of products and services.” Id. at 1078. However, the language Charter quotes

   comes from the Ninth Circuit’s discussion of the district court’s findings on the issue, which it

   ultimately rejected. Id. at 1078–79.

          Charter also argues that it does not receive a financial benefit from infringement because

   “it does not affect Charter’s revenues whether a subscriber . . . uses the internet to infringe



                                                                                                         7
Case 1:19-cv-00874-RBJ-MEH Document 157 Filed 04/15/20 USDC Colorado Page 8 of 14




   copyrights, and/or for legitimate purposes.” ECF No. 81 at 9–10, 13. According to Charter,

   showing that subscribers were drawn to Charter at least in part by the ability to infringe is not

   enough. However, Charter has provided no case law to support the claim that a service provider

   must receive a larger financial benefit from infringing users than from non-infringing users.

   Courts have repeatedly made clear that all that is required to show a direct financial benefit is

   that subscribers were drawn to defendant’s business by the ability to infringe. See, e.g., Perfect

   10, 847 F.3d at 673 (“[A] [f]inancial benefit exists where the availability of infringing material

   acts as a draw for customers.”) (quoting Ellison, 357 F.3d at 1078) (internal quotations omitted).

          The Ellison court held that the proportion of the defendant’s business that comes from

   infringing use is not relevant to whether the defendant received a financial benefit. 357 F.3d at

   1078–79 (rejecting district court’s requirement that the financial benefit be “substantial” or even

   quantified). Instead the court concluded that though the infringing uses constituted a “small

   ‘draw’ in proportion to [defendant’s] overall profits,” this did not insulate the defendant ISP

   from vicarious liability. Id. at 1079. Nor did the Ellison court require the defendant ISP to

   generate higher subscription fees from the infringing users than from the non-infringing users, as

   Charter suggests. Id.; see also Perfect 10, 847 F.3d at 673 (“The size of the ‘draw’ relative to a

   defendant's overall business is immaterial.”); GC2 Inc. v. Int'l Game Tech. PLC, 255 F. Supp. 3d

   812, 825 (N.D. Ill. 2017); Capitol Records, LLC v. Escape Media Grp., Inc., No. 12-CV-6646-

   AJN, 2015 WL 1402049, at *42 (S.D.N.Y. Mar. 25, 2015). In sum, the Ellison court concluded

   that a “[f]inancial benefit exists where the availability of infringing material ‘acts as a “draw” for

   customers.’” 357 F.3d at 1078 (quoting A&M Records, Inc. v. Napster, Inc., 239 F.3d 1004,

   1023 (9th Cir. 2001), as amended (Apr. 3, 2001), aff'd sub nom. 284 F.3d 1091, and aff'd sub

   nom. 284 F.3d 1091. I find no case, and Charter has provided no case, suggesting that Charter



                                                                                                         8
Case 1:19-cv-00874-RBJ-MEH Document 157 Filed 04/15/20 USDC Colorado Page 9 of 14




   must have benefited more from infringing subscribers than from non-infringing subscribers, or

   that the infringing subscribers paid more than non-infringing subscribers. 1

           Charter also relies on what it characterizes as the “swap meet” and “dance hall” cases

   which apparently articulate the “fundamental principles from which vicarious liability

   originated.” ECF No. 81 at 7 (citing Shapiro, Bernstein & Co. v. H. L. Green Co., 316 F.2d 304,

   309–10 (2d Cir. 1963)). Despite this statement, Charter provides no analysis from any federal

   court of appeal, including the Second Circuit in Sharpiro, Bernstein & Co. v. H. L. Green Co.

   See ECF No. 81 at 10–11.

           Charter does cite cases from other district courts considering the liability of landlords and

   swap meet or flea market organizers. See, e.g., Coach, Inc. v. Swap Shop, Inc., No. 12-60400-

   CIV, 2012 WL 12887010 (S.D. Fla. Sept. 21, 2012). In Coach, Inc. v. Swap Shop, Inc. the court

   found that a landlord did not receive a direct financial benefit from infringement by flea market

   vendors. Id. at *8. The landlord leased to the operators of the flea market who received rents

   from vendors who sold infringing goods. Id. at *8. The court found that the financial benefit to

   the landlord was “indirect” because the landlord was several layers removed from the infringing

   activity. Id. Charter suggests that it is analogous to the landlord because it earns the same from

   each customer regardless of whether the customer infringes. ECF No. 81 at 12–13. However,

   the instant case is not analogous, as Charter’s profit comes directly from subscriptions, and it is


   1
     Both parties cite Tomelleri v. Zazzle, Inc., No. 13-CV-02576-EFM-TJJ, 2015 WL 8375083 (D. Kan.
   Dec. 9, 2015) for various purposes that have become somewhat opaque in the back-and-forth of the briefs
   on this issue. See ECF Nos. 81 at 14–15, 87 at 8. It suffices to say that Tomelleri does not contravene
   Ellison and Perfect 10 on this point. The district court in Tomelleri does state that a financial benefit
   “may be established by showing that users are attracted to a defendant’s product because it enables
   infringement and that its use of the product for infringement financially benefits the defendant,” seeming
   to indicate that two distinct elements are required to prove the financial benefit prong. Tomelleri, 2015
   WL 8375083, at *15. However, the opinion goes on to state, quoting Ellison, that a direct financial
   benefit “exists where the availability of infringing material acts as a draw for customers.” Id. at *15. The
   court then considered only whether infringement acted as a draw. Id.

                                                                                                              9
Case 1:19-cv-00874-RBJ-MEH Document 157 Filed 04/15/20 USDC Colorado Page 10 of 14




    the subscribers themselves who engage infringement. Thus, there is only one layer of removal

    between Charter and the infringing activity, and Charter receives a financial benefit directly from

    those engaged in infringement. Even disregarding this distinction, the decision in Coach did not

    depend on the conclusion that the landlord’s financial benefit was indirect. Instead the court

    chose to rest its decision on its finding that the landlords did not meet the “supervise and control”

    prong of the vicarious liability test. Id.

            Charter’s reliance on these landlord/swap meet cases is misplaced given that more recent

    and more applicable ISP, website host, and downloading service cases are available. All these

    precedents are merely persuasive, and because of the factual dissimilarity between Charter, an

    ISP, and the landlord of a flea market, these cases provide little support for Charter’s argument.

            I find that Judge Hegarty correctly articulated the standard required to show a direct

    financial benefit.

        2. Sufficiency of Allegations

            Charter also argues that plaintiff’s allegations fail to establish the direct financial benefit

    requirement. First, Charter argues that the plaintiffs did not allege that Charter subscribers are

    drawn by the ability to download infringing content specifically, rather than just access high

    speeds and downloading in general. ECF No. 81 at 8. As discussed in the preceding section,

    plaintiffs must only allege that the ability to download their infringing content served as a draw,

    not necessarily the only draw to subscribers.

            I find that plaintiffs’ allegations are sufficient to show that the ability to download

    infringing content served as a draw. Plaintiffs allege not only that Charter subscribers have used

    Charter services to infringe their content, but that subscribers are motivated to subscribe by

    Charter’s advertisement of features attractive to those who seek to infringe, such as fast



                                                                                                          10
Case 1:19-cv-00874-RBJ-MEH Document 157 Filed 04/15/20 USDC Colorado Page 11 of 14




    download speeds for “just about anything.” ECF No. 1 at 15. Plaintiffs allege hundreds of

    thousands of specific instances in which that Charter subscribers have illegally distributed and

    copied their works. Id. at 19. Plaintiffs also allege that infringing activity accounts for 11% of

    all internet traffic, indicating that though some subscribers may be drawn by the ability to

    download authorized content, a significant number of subscribers are likely drawn by the ability

    to download infringing content. Id. at 17–18.

           Second, Charter likens its situation to that in UMG Recordings, Inc. v. Grande, in which

    a district court found that plaintiffs failed to establish a draw because there were no allegations

    that the ISP’s failure “to adequately police their infringing subscribers is a draw to subscribers to

    purchase its services.” 2018 WL 1096871, at *10. However, as Judge Hegarty correctly noted,

    plaintiffs here have alleged that that Charter’s “failure to stop or take other action in response to

    notices of infringement is a draw to current and prospective subscribers.” ECF No. 71 at 12.

    According to Charter, these allegations are conclusory and therefore must be ignored. I disagree.

    Plaintiffs’ factual assertions include that plaintiffs notified Charter of infringers, ECF No. 1 ¶¶

    86–88, including the most egregious abusers, id. ¶ 88; that Charter took no steps to intervene, id.

    ¶¶ 89–90; and that this failure to police motivated subscribers to join or purchase more

    bandwidth, id. ¶¶ 77, 90–92.

           Third, Charter argues plaintiffs did not allege that subscribers are drawn by the ability to

    infringe plaintiffs’ copyrighted work in particular. Once again, the draw of plaintiffs’

    copyrighted works need only be a draw, and I conclude that plaintiffs have sufficiently alleged

    that their collective copyrighted works served as such a draw. Plaintiffs allege that they own the

    rights to “some of the world’s most famous and popular music,” including both “classical music

    and contemporary superstars, as well as the copyrights to large catalogs of iconic musical



                                                                                                          11
Case 1:19-cv-00874-RBJ-MEH Document 157 Filed 04/15/20 USDC Colorado Page 12 of 14




    composition and modern hit songs.” Id. at 3. I agree with plaintiffs that the volume and

    popularity of plaintiffs’ copyrighted works, the commonality of infringing downloading, and the

    frequency that plaintiffs’ works in particular are downloaded allow for the reasonable inference

    that at least some of Charter’s subscribers were drawn by the ability to infringe on plaintiffs’

    works.

        B. Ability to Supervise Infringing Activities

             Charter also challenges Judge Hegarty’s finding that plaintiffs plausibly allege Charter

    had the practical ability to supervise or control its subscribers’ infringing activities.

             First, Charter argues that though it has the right to terminate user accounts, it lacks the

    ability to identify and police the infringement its users engage in. It might be that Charter lacks

    the ability to identify and terminate all users who infringe on plaintiffs’ copyrighted materials.

    However, Charter does not argue that it lacked the ability to terminate some users, such as those

    identified in plaintiffs’ infringement notices, and that is enough. In order to meet the supervision

    and control prong, the defendant must only exercise the ability “to stop or limit the directly

    infringing conduct.” Perfect 10 v. Amazon.com, 508 F.3d 1146, 1173 (9th Cir. 2007).           Charter

    can “stop or limit” infringement of plaintiffs works by terminating those users about whom it is

    notified. See also UMG Recordings, Inc., 2018 WL 1096871, at *10 (holding ISP could stop or

    limit infringement by terminating users); BMG Rights Mgmt. (US) LLC v. Cox Commc’ns, Inc.,

    149 F. Supp. 3d 634, 674 (E.D. Va. 2015) (same).

             Charter relies on Perfect 10 v. Amazon.com to support its argument that it lacks the

    ability to control infringement. 508 F.3d at 1173. According to Charter, in Amazon the Ninth

    Circuit distinguished services like Napster, which is “a closed system file-sharing protocol,”

    from services like Google, which “simply offers internet service and provides users the freedom



                                                                                                           12
Case 1:19-cv-00874-RBJ-MEH Document 157 Filed 04/15/20 USDC Colorado Page 13 of 14




    to use that access as they see fit.” ECF No. 81 at 19–20. Charter argues that it and Google are

    “general-purpose ISPs” that lack sufficient ability to curtail infringing conduct to be held liable.

    ECF No. 81 at 19–20. In Amazon the Ninth Circuit held that Google was not liable for copyright

    infringement by third-party websites with which it had advertising partnerships. 508 F.3d at

    1173–74. Google could terminate its advertising partnership with infringing entities but could

    not “terminate those third-party websites or block their ability” to host infringing images. Id. at

    1174. Charter inaccurately portrays its situation as factually identical to Google’s though the

    services in question are materially different. Amazon considered Google’s engagement in

    advertising partnerships with websites, while the instant case concerns Charter’s provision of

    internet access to subscribers. Charter, unlike Google, can terminate its users’ ability to access

    the internet through Charter. Google lacks such power.

           Second, Charter argues that because it cannot stop subscribers from using other forms of

    internet access to infringe, it has no ability to supervise or control infringing activity. ECF No.

    81 at 18–19. This argument is unavailing. Plaintiffs only seek to hold Charter liable for

    infringement that occurs through the use of Charter’s services, not all infringement that occurs

    on the internet. As discussed above, though Charter contests its ability to control such

    infringement, plaintiffs have successfully alleged that Charter can stop or limit infringement

    engaged in through its services. Charter can certainly limit its subscribers’ ability to infringe by

    blocking their access to the internet through Charter. I find that this is sufficient to allege that

    Charter has the ability to control infringement.

           This comports with a variety of cases in which ISPs were found to have the practical

    ability to stop or limit infringement. In UMG Recordings the district court found that an ISP had

    the ability to stop or limit infringing conduct by terminating subscribers, though the ISP lacked



                                                                                                           13
Case 1:19-cv-00874-RBJ-MEH Document 157 Filed 04/15/20 USDC Colorado Page 14 of 14




    the ability to stop infringement engaged in through other services. 2018 WL 1096871, at *10.

    Similarly, in BMG Rights Mgmt. (US) LLC, another district court found that an ISP could stop or

    limit infringement by terminating users from its services. 149 F. Supp. 3d at 674. Charter can

    point to no case suggesting that an ISP lacks the ability to control infringement unless it can

    control all infringement engaged in through any service.

           I agree with Judge Hegarty that plaintiffs have sufficiently alleged that Charter had the

    right and ability to control infringing activity. Because plaintiffs have stated a claim for

    vicarious copyright infringement, defendant’s motion to dismiss must be denied.


                                                  ORDER

           1. Magistrate Judge Hegarty’s recommendation, ECF No. 71, is ADOPTED.

           2. Defendant’s Motion to Dismiss, ECF No. 38, is DENIED.

           DATED this 15th day of April, 2020.

                                                          BY THE COURT:




                                                          ___________________________________
                                                          R. Brooke Jackson
                                                          United States District Judge




                                                                                                       14
